--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is dated the ___ day of
November, 2007, by and between REALVEST-MONROE COMMERCENTER, L.L.C, a Florida
limited liability company (“Seller”), and CORNERSTONE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Purchaser”).
 
RECITALS:
 
Seller will be the owner of all the membership interests (the “Interests”) of
COP-Monroe North, LLC, a Florida limited liability company (the “LLC
Owner”).  As of the Closing (defined herein) the LLC Owner will own the Property
(as defined herein) located in Seminole County, Florida, consisting of two (2)
warehouse buildings that total approximately 181,348 RSF.
 
Purchaser and Seller desire to set forth their agreements concerning the terms
and conditions pursuant to which Seller will sell to Purchaser and Purchaser
will buy from Seller the Interests.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE 1

 
PROPERTY/PURCHASE PRICE
 
1.1           Property.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the Interests.  As of the Closing, the LLC Owner will own the following
property (collectively, the “Property”):
 
(a)           The real property described in Exhibit “A” attached hereto and
made a part hereof (the “Real Property”), together with (i) all improvements
located thereon, including, without limitation, all of the buildings,
structures, fixtures, facilities, installations and other improvements of every
kind and description now or hereafter in, on, over and under the Real Property
(collectively, the “Improvements”), and (ii) all other rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances, if any,
thereon or in any way appertaining to the Real Property and being included
within the definition thereof.
 
(b)           All leases (including any amendments thereto) of warehouses on the
Real Property, including leases which may be executed by Seller and/or the LLC
Owner after the date hereof and prior to Closing, pursuant to the terms and
conditions of this Agreement (collectively, the “Leases”). A rent roll of the
Leases affecting the Property or any part thereof (such summary being referred
to in this Agreement as the “Rent Roll”) is attached to this Agreement as
Exhibit “B” and made a part hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           All equipment, machinery, appliances, furniture, furnishings, and
other tangible personal property owned by Seller and/or the LLC Owner, now or
hereafter located in the Property and used in connection with the ownership or
operation of the Real Property or the business conducted thereon (collectively,
the “Tangible Personal Property”).  A list of the Tangible Personal Property
items with a value exceeding One Hundred Dollars $100.00 is attached hereto as
Exhibit “C”.
 
(d)           A nonexclusive right to the use of the name “Monroe CommerCenter”
in connection with the Property, permits, warranties, guaranties, and all other
intangible property used in the ownership or operation of the Real Property or
the business conducted thereon (collectively, the “Intangible Personal
Property”).
 
(e)           The following assets are excluded from this transaction and will
be retained by Seller:  Utility deposits.
 
1.2.           Purchase Price.  The purchase price for the Interests (the
“Purchase Price”) is FIFTEEN MILLION SIX HUNDRED SEVENTY FIVE THOUSAND AND
NO/100 DOLLARS ($15,675,000.00), to be paid as follows:  (a) the Earnest Money
Deposit (as defined herein) and (b) the balance of the Purchase Price payable at
Closing or any extension thereof in immediately available U.S. funds.  
 
1.3.           Earnest Money Deposit.
 
(a)           The “Effective Date” shall mean the date Purchaser receives a
fully executed counterpart of this Agreement.  Within three (3) business days
after the Effective Date, Purchaser shall deposit with Land America Title
Company, Attention Lance Capel, 1920 Main Street, Suite 1200, Irvine, California
92614, (949) 930-9323 (“Escrow Agent”) by wire transfer of immediately available
U.S. funds to be held by the Escrow Agent, the amount of ONE HUNDRED THOUSAND
AND NO/100 DOLLARS ($100,000.00) as earnest money deposit (such amount and all
interest earned thereon is referred to herein as the “Initial Earnest Money
Deposit”).  The Initial Earnest Money Deposit shall entitle Purchaser to inspect
the Real Property and Personal Property for a period from the Effective Date
until January 15, 2008 under the terms of Article 2 (the “Inspection
Period”).  If Purchaser does not terminate this Agreement on or prior to the end
of the Inspection Period, Purchaser shall deposit with Escrow Agent an
additional ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00) (such
amount and all interest earned thereon is referred to herein as the “Additional
Earnest Money Deposit”) in cash to be held and disbursed by Escrow Agent in
accor­dance with the remaining provisions of this Agreement.  The Initial
Earnest Money Deposit and the Additional Earnest Money Deposit are referred to
herein collectively as the "Earnest Money Deposit."
 
(b)           The Earnest Money Deposit shall be deposited by Escrow Agent in an
interest bearing escrow account at an independent financial institution located
in Florida (which account the parties acknowledge and agree is not insured by
the FDIC or otherwise for amounts in excess of $100,000.00).  At the Closing,
the Earnest Money Deposit shall be credited to the Purchase Price payable by
Purchaser to Seller.  In connection with Purchaser’s deposit of the Earnest
Money Deposit with Escrow Agent, the parties acknowledge and agree that:
 
 
2

--------------------------------------------------------------------------------

 

(i)           Escrow Agent shall hold possession of, keep, deliver and dispose
of the Earnest Money Deposit subject to the terms and conditions of this
Agreement and shall otherwise deal with the parties hereto fairly and
impartially according to the intent of the parties as herein expressed;
provided, however, that Escrow Agent shall not be deemed to be a party to this
Agreement except for its obligations hereunder as Escrow Agent for the purposes
of holding the Earnest Money Deposit and shall not be responsible or liable in
any manner whatsoever for the sufficiency, manner of execution or validity of
any written instructions, certificates or any other documents received by it
(provided the Escrow Agent shall at all times act in good faith in acting only
on documents which it believes the signatures thereon genuine), nor as to the
identity, authority or right of any persons (other than Escrow Agent) executing
this Agreement (except in the event that Escrow Agent has a good faith reason to
believe the identity, authority or right of any persons is not genuine).  Escrow
Agent shall be entitled to rely at all times on instructions given by Seller
and/or Purchaser, as the case may be and as required hereunder, without any
necessity of verifying the authority therefor.
 
(ii)           Escrow Agent shall not at any time be held liable for actions
taken or omitted to be taken in good faith and without gross negligence.  Seller
and Purchaser agree to save and hold Escrow Agent harmless from and against any
and all losses, claims or demands arising out of its actions hereunder and
hereby agree to indemnify Escrow Agent from any such losses, claims or demands
arising out of its activities hereunder as the holder of the Earnest Money
Deposit.
 
(iii)           It is further understood and agreed by Seller and Purchaser that
if, as a result of any disagreement between them or adverse claims and demands
being made by any of them upon Escrow Agent, or if Escrow Agent otherwise shall
become involved in any litigation with respect to the disbursement of the
Earnest Money Deposit, such parties agree that they, jointly and severally, are
and shall be liable to Escrow Agent and shall reimburse Escrow Agent on demand
for all costs, expenses and counsel fees it shall incur or be compelled to pay
by reason of such litigation.
 
(iv)           In taking or omitting to take any action whatsoever hereunder
with respect to the disbursement of the Earnest Money Deposit, Escrow Agent
shall be protected in relying upon any notice, paper or other document believed
by it to be genuine, or upon evidence deemed by it to be sufficient, and in no
event shall Escrow Agent be liable hereunder for any act performed or omitted to
be performed by it hereunder in the absence of gross negligence or bad
faith.  Escrow Agent may consult with counsel in connection with its duties
hereunder and shall be fully protected in any act taken, suffered or permitted
by it in good faith and without gross negligence in accordance with the advice
of such counsel.
 
(c)           If the transaction contemplated by this Agreement closes in
accordance with the terms and conditions of this Agreement, at Closing or any
extension thereof, the Earnest Money Deposit shall be delivered by Escrow Agent
to Seller as payment toward the Purchase Price.
 
 
3

--------------------------------------------------------------------------------

 

ARTICLE 2

 
INSPECTION
 
2.1.           Inspection Period.  Purchaser shall have a period from the
Effective Date until January 15, 2008 (the “Inspection Period”) in which to
inspect the Seller's records and the Property.  The Inspection Period shall
commence on the Effective Date and shall terminate at 5:00 p.m. Eastern Standard
Time on January 15, 2008.  During the Inspection Period, Purchaser may employ
engineers to inspect the Property and to conduct surveys, tests, studies,
soils/environmental hazardous waste studies and termite and pest infestation
studies thereon and any other studies, tests and surveys contemplated by this
Agreement and otherwise as may be necessary or required in determining that the
Improvements have been built in a good and workmanlike manner and that the
Property and the Due Diligence Documents are in all respects satisfactory to
Purchaser, in its sole discretion.  Purchaser shall have the right at its sole
expense, within the same period to inspect the Property and the Due Diligence
Documents to satisfy itself that the physical condition of the Property and the
Due Diligence Documents are acceptable to it.  It is specifically understood and
agreed that, within the Inspection Period, Purchaser may approve or disapprove
of the Property and/or the Due Diligence Documents for any reason whatsoever;
however, the Earnest Money Deposit shall be governed by Section 1.3; provided
further, however, in the event Purchaser determines to terminate this
transaction within the Inspection Period, the Earnest Money Deposit shall be
returned to Purchaser.
 
If, for any reason, Purchaser, in its sole discretion, determines during the
Inspection Period that the LLC Owner or the Property is unsuitable for its
purposes, then at any time during the Inspection Period, Purchaser may notify
Seller and Escrow Agent in writing that it has elected to terminate this
transaction (such notice is referred to herein as the “Termination
Notice”),  and the parties hereto shall be relieved of all remaining liabilities
and obligations under this Agreement, except those that expressly survive
hereunder. If the Termination Notice is not sent to the Seller and/or Escrow
Agent prior to the end of the Inspection Period, this Agreement shall
automatically continue.
 
No later than five (5) days following the Effective Date, Seller shall deliver
or make available at the office of Seller copies of the Due Diligence
Documents.  For purposes of this Agreement, the term “Due Diligence Documents”
shall mean, collectively, the following (to the extent currently in the
possession of Seller, the LLC Owner, or the management company for the
Property):
 
(a)           The most current ALTA surveys of the Property (the “Survey”).
 
(b)           Electronic copies of all tenant leases, subleases and ground
leases, including all amendments, currently in effect at the Property and all
financial credit information for each tenant.
 
(c)           Copy of Seller’s owner’s title insurance policy for the Property.
 
(d)           Unaudited operating statements covering the Property for the past
two (2) years.
 
 
4

--------------------------------------------------------------------------------

 

(e)           The most recent version of the 2006 and 2007 operating budget for
the Property.
 
(f)           Operating account bank statements for the past two (2) years.
 
(g)           A current rent roll for the Property is attached as Exhibit “B” to
this Agreement.
 
(h)           Monthly utility bills or evidence of payment for utilities for the
Property for the past twelve months.
 
(i)           All contracts and agreements affecting the Property, including
without limitation, those pertaining to service, labor, construction,
management, maintenance and brokerage.
 
(j)           Any as-built plans and specifications for the Property, including
soil reports.
 
(k)           A list of all threatened, pending, or ongoing claims or lawsuits
and all outstanding judgments relating to the Property, including without
limitation, suits for nonpayment of rent or for the purpose of tenant eviction
and all documents related thereto.
 
(l)           All policies of insurance evidencing all casualty, liability, and
other insurance policies presently in effect with respect to the Property.
 
(m)           Any other reports, studies, tests, surveys, assessments or other
materials pertaining to the ownership, operation or condition of the Property in
Seller’s possession or reasonable control.
 
(n)           Property tax bills for 2005 and 2006.
 
(o)           All records pertaining to the LLC Owner.
 
(p)           All building reports, environmental reports, structural reports,
site plans, floor plans and engineering data that seller has in its possession.
 
(q)           All advertising, marketing, collateral material and/or promotional
programs being utilized by the Property (including computer artwork, ad layouts,
etc.) in paper format.
 
(r)           All roof warranties.
 
(s)           Aging receivables report for the current year and last three
calendar years.
 
(t)           Copy of easement for right of way access to the Monroe IV
Commercial Condominiums located at 4240 Church Street, Sanford, Florida.
 
2.2.           Estoppel Certificates.  During the Inspection Period, Seller
shall deliver to Buyer estoppel certificates with respect to the Leases from
tenants leasing no less than 85% of the space in the Property ("Estoppel
Certificates"). The Estoppel Certifi­cates shall be in form attached hereto as
Exhibit "D" and shall not disclose the existence of any default under the Leases
and shall contain information that is consistent with and confirms (a) the terms
of the Leases, (b) the information contained in the rent rolls delivered by
Seller to Purchaser, and (c) the information contained in the account receivable
aging report of the Property delivered by Seller to Purchaser.  Seller shall
deliver copies of the Estoppel Certificates promptly after their receipt from
any tenant.

 
5

--------------------------------------------------------------------------------

 

2.3.           Return of Documentation/Confidentiality.  If, for any reason,
this Agreement is terminated, Purchaser covenants and agrees (a) to return to
Seller, within five (5) days of date of termination, any and all Due Diligence
Documents provided to Purchaser and any of the other information provided to
Purchaser by Seller or Seller’s management company pursuant to this Agreement
and (b) that any and all of the Due Diligence Documents provided to Purchaser or
any other information provided to or obtained by Purchaser pursuant to this
Agreement shall be and remain privileged and confidential information which
shall not be disclosed, reproduced, quoted from or otherwise disseminated, in
whole or in part, except as necessary for purposes of evaluating the Property,
making required regulatory disclosures, and consummating this transaction to
Purchaser’s officers, directors, shareholders, partners, members, attorneys,
accountants, employees, contractors, and lenders, without the express prior
consent of Seller or as may otherwise be required by any court order or any law,
rule or regulation of any governmental authority having jurisdiction over
Purchaser or the Property.  The liabilities and obligations under this Section
2.3 will survive any termination or cancella­tion of this Agreement.


2.4.           Inspection Indemnity.  Purchaser shall indemnify and hold Seller
harmless for, from and against any and all losses, defaults, liabilities, causes
of action, demands, claims, damage or expenses of every kind including, without
limitation, reasonable attorneys' fees and court costs, arising as a result of
each of Purchaser's inspections ("Inspection Indemnity"). Purchaser shall, at
Purchaser‘s expense, repair all damages to the Property resulting from the
inspections and return the Property to the condition it was in prior to the
inspections. The Inspection Indemnity and the obligation to repair damages shall
survive any termination or cancella­tion of this Agreement.


ARTICLE 3

 
TITLE REVIEW: TITLE COSTS
 
3.1.           Status of Title.  At Closing, Seller shall convey to Purchaser
the Interests. Seller shall demonstrate to Purchaser’s reasonable satisfaction
that the entire fee simple estate in and to the Property has been conveyed to
the LLC Owner by special warranty deed (the “Deed”), subject only to (a) those
covenants, conditions and restrictions and other exceptions to title of
record  which are reviewed and approved by Purchaser as provided below, (b) the
lien of general real estate taxes for the current year and subsequent years
which are not yet due and payable, and (c) the Leases (hereinafter collectively
referred to as the “Permitted Exceptions”), and (d) any mortgage or other lien
to be paid out of proceeds at closing.
 
3.2.           Title Documents. Within ten (10) business days after the
Effective Date, Purchaser shall obtain a title insurance commitment, together
with legible copies of all documents referenced therein, (the “Title
Commitment”) issued by Land America Title Company (“Title Company”).
 
 
6

--------------------------------------------------------------------------------

 

3.3.           Survey.  Purchaser may, at its option and expense, cause the
Survey to be updated, reissued and certified to the LLC Owner, Seller,
Purchaser, Title Company and any other party Purchaser may request.  The Survey,
as so updated, reissued and certified, shall hereinafter be referred to as the
“Updated Survey.”
 
3.4.           Title Defects.  Purchaser agrees to notify Seller in writing on
or before expiration of the Inspection Period of those items in the Title
Commitment that are not acceptable to Purchaser.  If Purchaser has not so
notified Seller on or before expiration of the Inspection Period, Purchaser
shall be deemed to have approved Seller’s title.  Seller shall have ten (10)
days from the date of Purchaser’s notice to have each unacceptable exception
removed, insured over or corrected, in each case to the reasonable satisfaction
of Purchaser (each, an “Acceptable Title Resolution”).  If within the time
specified Seller fails to provide an Acceptable Title Resolution for each such
unacceptable exception, Purchaser may elect to either: (a) terminate this
Agreement and immediately receive from Escrow Agent the Earnest Money Deposit;
or (b) elect to accept title to the Property subject to such unacceptable
exception, in which event the unacceptable exception shall be considered a
Permitted Exception.  If Purchaser fails to make either of such election,
Purchaser shall be deemed to have elected option (a).
 
3.5.           Premium.  Seller shall pay the premium for the “standard” ALTA
title insurance coverage, less a twenty-five percent (25%) Butler rebate;
Purchaser shall pay the additional premium to obtain “extended” ALTA title
insurance coverage and any endorsements.
 
3.6.           Condition.  Purchaser’s obligation to consummate the purchase is
conditioned upon the irrevocable commitment by the Title Company to issue a
title insurance policy at Closing, in the form, and subject only to the
Permitted Exceptions reasonably approved by Purchaser.  If this condition cannot
be satisfied, Purchaser may terminate this Agreement and obtain a refund of the
Earnest Money Deposit.
 
ARTICLE 4

 
OPERATIONS PRIOR TO CLOSING
 
4.1.           Leasing. During the Inspection Period, Seller shall provide
Purchaser with copies of any new leases entered into between Seller or the LLC
Owner and a tenant.  Subsequent to the inspection period, Seller will not amend,
terminate, waive any default under, grant concessions regarding, or enter into
any Lease without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld or delayed.  Purchaser’s failure to respond to any request
by Seller within five (5) days after Seller’s notice of request shall be
considered a grant of consent.


4.2.           ­Service Contracts.  Without the prior written consent of
Purchaser, neither Seller nor the LLC Owner may renew any existing service
contract that is not cancelable by Seller upon 30 days’ notice, except that, as
of Closing, Seller shall terminate all management contracts affecting the
Property.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE 5

 
CLOSING
 
5.1.           Closing Date.  The consummation of the transaction contemplated
herein (the “Closing”) shall occur on January 30, 2008 (the “Closing Date”) by
way of an escrow closing or at such location to which the parties may mutually
agree in writing.
 
5.2.           Seller’s Deliveries.  Prior to or at Closing, Seller shall
deliver or cause to be delivered to Title Company a copy of each of the
following (the original of each in form and substance acceptable to Title
Company to be executed (if necessary) and delivered at Closing):
 
(a)           Assignment of Interests.  An Assignment of Interests (“Assignment
of Interests”) executed and acknowledged by Seller, vesting in Purchaser all
rights, titles and interests in the Interests.
 
(b)           Deed.  The Deed conveying to the LLC Owner good and indefeasible
fee simple title to the Real Property, subject only to the Permitted Exceptions;
 
(c)           Assignment of Leases.  An Assignment of Leases (the “Assignment of
Leases”), executed and acknowledged by Seller, vesting in the LLC Owner all
right, title and interest of the landlord under the Leases and all tenant
security deposits;
 
(d)           Bill of Sale.  A Bill of Sale executed and acknowledged by Seller,
transferring and assigning to the LLC Owner the Tangible Personal Property;
 
(e)           FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit
executed by Seller;
 
(f)            Tenant Notice.  A letter advising tenants under the Leases of the
change in ownership of the Property and directing them to pay rent to the LLC
Owner or as Purchaser may direct;
 
(g)           Affidavits, Etc.  Any and all affidavits, certificates or other
documents required by Title Company in order to cause Title Company to issue the
Title Policy in the form and condition required by this Agreement;
 
(h)           Authority.  Evidence of existence, organization and authority of
Seller and the LLC Owner and the authority of the party executing documents on
behalf of Seller and the LLC Owner reasonably satisfactory to Title Company;
 
(i)            Certification.  A certification of the current Rent Roll, as
being true and correct in all material respects.
 
(j)            Additional Documents.  Any additional documents necessary in
order to perfect the conveyance, transfer and assignment of the Interests to
Purchaser and the Property to the LLC Owner as contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

5.3.           Purchaser’s Deliveries.  At the Closing, Purchaser shall deliver
the following:
 
(a)           Purchase Price and Other Purchaser Payment Obligations.  The
Purchase Price, less the Earnest Money Deposit, plus or minus applicable
prorations, credits and charges, shall be deposited by Purchaser with Title
Company no later than noon Eastern Standard/Daylight Savings Time on the Closing
Date, or any extension thereof, in immediately available U.S. funds wired or
credited into such account as Title Company may designate;
 
(b)           Authority.  Evidence of existence, organization and authority of
Purchaser and the authority of the party executing documents on behalf of
Purchaser reasonably satisfactory to Title Company;
 
(c)           Assignment Document.  Executed counterpart of the Assignment of
Interests; and
 
(d)         Additional Documents.  Any additional documents necessary in order
to perfect the conveyance, transfer and assignment of the Interests to Purchaser
as contemplated by this Agreement.
 
5.4.           Closing Statement.  Title Company shall act as the closing agent
for the transaction and shall prepare and deliver to Seller and Purchaser prior
to Closing for review and approval a closing statement (the “Closing Statement”)
consistent with the terms of this Agreement, and which prorates, adjusts,
credits and debits the Purchase Price by those items listed in Article 1 and
Article 6 of this Agreement, together with all underlying and supporting
documentation used to compute said prorations.  The Closing Statement shall be
executed by Seller and Purchaser.
 
5.5.           Possession.  Seller shall deliver possession of the Property to
the LLC Owner no later than the Closing subject only to the Permitted
Exceptions.
 
5.6.           Termination of Property Management.  At Closing, Seller shall
provide evidence to Purchaser that all management contracts affecting the
Property, if any, are terminated effective as of the Closing Date, or any
extension thereof, unless waived by Purchaser.
 
5.7.           Delivery of Books and Records.  Upon the Closing, Seller shall
make or cause to be made available at the Property any and all of the following
which are in Seller’s or its property manager’s possession or control: the
original Leases, receipts for deposits and unpaid bills, keys, specifications,
the working drawings for all Improvements, if any, and any and all building
plans, surveys, site plans, engineering plans and studies, utility plans,
landscaping plans, development plans, construction drawings, soil tests,
complete warranty book including all contractors and subcontractors and all
other documentation concerning all or any part of the Property, including any
such documentation contemplated by Section 1.1 hereof.
 
5.8.           Close of Escrow.  Upon satisfaction or completion of the
foregoing conditions and deliveries and performance by each party of its
obligations required to be performed during the pendency of this Agreement
and/or at the Closing, the parties shall direct Escrow Agent to deliver the
Earnest Money Deposit to Title Company and direct Title Company pursuant to
their escrow instructions to immediately record and deliver the documents
described above to the appropriate parties and make the disbursements according
to the Closing Statement.
 
 
9

--------------------------------------------------------------------------------

 

ARTICLE 6

 
PRORATIONS/OTHER ALLOCATIONS AND DELIVERIES/COMMISSIONS
 
6.1.           Prorations.  Notwithstanding the purchase and sale of the
Interests, the items set forth below shall be apportioned and prorated between
Seller and Purchaser in regard to the Property as of the close of the day
immediately preceding the Closing Date or any extension thereof.  The parties
shall endeavor to compute or estimate all closing adjustments prior to the
Closing Date, or any extension thereof.
 
(a)           Taxes and Assessments.  General real estate and personal property
taxes and assessments imposed by all governmental authorities having
jurisdiction over the Property (collectively, “Taxes”) and any assessments by
private covenant constituting a lien or charge on the Property for the
then-current calendar year or other current tax period not yet due and payable
shall be prorated at the Closing.  Notwithstanding anything herein to the
contrary, in no event shall Purchaser have any liability for documentary stamp
taxes, if any, due in connection with the transactions contemplated hereby
except for any documentary stamp taxes required for any loans obtained by
Purchaser.
 
 (b)           Rentals.  Rentals and any other charges receivable (including
expenses incurred pursuant to said Leases) under the Leases in effect at
Closing, as evidenced by the Updated Rent Roll (except as otherwise provided
herein), paid prior to Closing and allocable in whole or in part to any period
following the Closing shall be credited to Purchaser to the extent so allocable
and if allocable in whole or in part to any period prior to the Closing shall be
credited to Seller to the extent so allocable.  Rent and all other sums which
are due and payable to Seller by any tenant but uncollected as of the Closing
shall not be adjusted (“Delinquent Amounts”), but Purchaser shall cause the rent
and other sums for the period prior to Closing to be remitted to Seller if, as
and when collected (but Purchaser shall not be required to take legal action for
such amounts accruing prior to the Closing), and any rent received by Purchaser
shall first be applied to the payment of any rent due for the current period,
and excess amounts collected shall be applied to Delinquent Amounts, if
any.  Purchaser may not waive any Delinquent Amounts or modify a Lease so as to
reduce amounts or charges owed under Leases for any period in which Seller is
entitled to receive a share of charges or amounts without first obtaining the
prior written consent of Seller.  With respect to Delinquent Amounts owed by
tenants that are no longer tenants of the Property as of the date of Closing,
Seller shall retain all rights relating thereto.  All security deposits or other
deposits which Seller has the right to hold as of the date of Closing
(including, without limitation, non-refundable cleaning fees) shall be assigned
and transferred to Purchaser and Purchaser will assume and pay to respective
tenants the amount of such deposits according to the Leases.
 
(c)           Utilities.  Utilities, including, without limitation, water,
sewer, telephone, electric, gas and cable television, if any, shall be prorated
at the Closing based upon the last ascertainable bills (and reprorated upon
receipt of the actual bills or invoices) unless final meter readings and final
invoices can be obtained.  Seller shall endeavor to obtain meter readings on the
Closing Date or any extension thereof.  Except to the extent utility bills are
the direct obligation of individual tenants under the Leases, Seller shall be
responsible for the payment of the utility bills for the period up to the
Closing Date or any extension thereof and Purchaser shall pay the utility bills
for the period subsequent thereto.  If the utility company will not issue
separate bills, Purchaser will receive a credit against the Purchase Price for
Seller’s portion and will pay the entire bill prior to delinquency after
Closing.  If Seller has paid any utilities in advance, then Purchaser shall be
charged its portion of such payment at Closing, provided, that such advance
payment inures to the benefit of Purchaser.  Amounts on deposit with utility
companies shall not be prorated; provided, however, that those amounts will be
charged to Purchaser at Closing.
 
 
10

--------------------------------------------------------------------------------

 

(d)           Fees and Charges Under Service Contracts.  Fees and charges under
the Service Contracts being assigned to and assumed by Purchaser at the Closing,
if any, shall be prorated on the basis of the periods to which such fees and
charges relate.
 
(e)           Transfer Taxes.  Documentary stamp and any other transfer taxes
payable on the Deed shall be paid by Seller.    Documentary stamp and any other
transfer taxes payable on any loan obtained by Purchaser shall be paid by
Purchaser.
 
(f)           Title and Survey.  All charges and fees for the Title Commitment,
the Title Policy, and the Updated Survey shall be paid as set forth herein.
 
(g)           License and Permit Fees.  Any assignable license and permit fees
shall be prorated at Closing on the basis of the period for which such fees
relate.
 
(h)           Other.  Any other expenses of operation and similar items shall be
prorated at Closing in a manner that is customary in connection with
transactions similar to the transactions contemplated hereby.
 
(i)            Final Adjustment After Closing.  In the event that final bills
cannot be issued for any charge prior to Closing, then Purchaser and Seller
agree to allocate such items on a fair and equitable basis as set forth herein,
with final adjustment and any payment due to be made as soon as reasonably
possible after the Closing.  Other than as set forth herein, all prorations
shall be final.
 
6.2.           Tenant Deposits.  All tenant security deposits (and interest
thereon if required by law or contract to be earned thereon) reflected in the
Leases assigned by Seller to the LLC Owner shall be transferred to Purchaser at
Closing.  Seller shall indemnify and hold Purchaser harmless from and against
any and all loss, cost, liability or expense incurred by Purchaser by reason of
any security deposit paid by any tenant under any Lease (and interest thereon if
required by law or contract) collected by Seller and not transferred to
Purchaser at the Closing.  Purchaser shall indemnify and hold Seller harmless
from and against any and all loss, cost, liability or expense incurred by Seller
by reason of any tenant security deposit (and interest thereon if required by
law or contract) transferred to Purchaser at the Closing.
 
6.3.           Commissions.  Seller and Purchaser represent and warrant each to
the other that, except as stated below, they have not contacted any real estate
broker, finder or similar person or executed an agreement with any real estate
broker, sales person or finder in connection with this transaction.  Seller and
Purchaser each agree to indemnify, defend and hold the other harmless from and
against any and all loss, cost, liability or expense, including, without
limitation, attorneys’ fees, suffered or incurred by the other party as a result
of a claim or claims for brokerage commissions, finder’s fees or other similar
fees from any party or firm which is based on the act or omission of the party
in breach of the above representations and warranties.  The foregoing
indemnities shall survive the Closing.  Seller has engaged Realvest Partners,
Inc., d/b/a NAI Realvest, as a broker, and will compensate such entity in the
event the Closing occurs.
 
 
11

--------------------------------------------------------------------------------

 

6.4.           Inspection Costs.  All costs and expenses incurred by Purchaser
in connection with the inspection of the Property and the review of the Due
Diligence Documents pursuant to Article 2 hereof shall be paid solely by
Purchaser.
 
6.5.           Attorneys’ Fees.  Except as provided in Section 10.16 hereof to
the contrary, each party shall be responsible for paying its own attorneys’ fees
and expenses in connection with the transactions contemplated by this Agreement.
 
ARTICLE 7

 
REPRESENTATIONS AND WARRANTIES
 
7.1.           Seller’s Representations and Warranties.  Seller represents and
warrants to Purchaser that:
 
(a)           The Seller is a limited liability company duly organized and
validly existing under the laws of the State of Florida.  The Seller has full
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to use its name and
to own, lease or otherwise hold its properties and assets and to carry on its
business as presently conducted.  The Seller is duly qualified and in good
standing to do business in the State of Florida.
 
(b)           Seller has full power to carry out the transactions provided for
in this Agreement, and the execution and delivery of this Agreement by Seller
and the consummation by Seller of the transac­tions contemplated herein have
been duly and validly authorized by all necessary action on Seller's part, and
this Agreement consti­tutes a valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms subject to the effect of
liquidation, rehabilitation, conservatorship, bankruptcy, insolvency,
moratorium, reorganization, rear­rangement, fraudulent transfer, receivership or
similar laws or judicial decisions relating to or affecting the rights of
creditors generally.
 
(c)           There is no agree­ment between Seller and any third party under
which Seller or its successors in interest is or could become obligated to (i)
sell the Property or any portion thereof to a third party, (ii) grant or
dedicate any part of the Property, or (iii) grant any easement, water rights,
rights-of-way, roads, licenses, ingress, egress or other use with respect to any
part of the Property.
 
(d)           As of Closing, Seller will be the sole owner of the Interests and
will be the registered and beneficial owner of the Interest free and clear of
all liens of any nature whatsoever; and Seller will have the sole right to sell
the Interests.
 
 
12

--------------------------------------------------------------------------------

 

(e)           There are no outstanding warrants, options, agreements,
convertible or exchangeable securities or other commitments pursuant to which
the Seller is or may become obligated to issue, sell, purchase, return or redeem
the Interests.
 
(f)           Seller will deliver to Purchaser true and complete copies of the
articles of organization and operating agreement of the LLC Owner, as amended to
date, prior to Closing.
 
(g)           To the best of Seller’s actual knowledge, the financial statements
delivered to Purchaser have been prepared in accordance with accounting
principals generally accepted for private companies in the United States of
America, fairly present the financial condition, the results of operations and
the cash flows for the periods covered thereby, and are in accordance with the
books and records of the Seller.
 
(h)           To the best of Seller’s actual knowledge, except as provided in
this Agreement and the Due Diligence Documents, there are no outstanding,
defaulted or unsatisfied contracts, commitments, agreements or understandings
which have been made to, with or for the benefit of any utility companies,
school districts, water districts, improvement districts or other authorities
which could reasonably be expected to impose any obligation, liability or
condition on the owner of any Property to grant any easements or to make any
payments, contributions or dedications of money or land or to construct, install
or maintain or to contribute to the construction, installation or maintenance of
any improvements of a public or private nature, whether on or off the Property.
 
(i)            To the best of Seller’s actual knowledge, except as provided in
this Agreement and the Due Diligence Documents, there are no claims,
governmental investigations, litigation or proceedings which are pending or
threatened against the Property, the Seller, or,  the owner of any Property
which could reasonably be expected to affect the continued use of the
Property.  To the best of Seller’s actual knowledge, except as provided in this
Agreement and the Due Diligence Documents, there are no presently pending or
threatened proceedings to (a) condemn, take or demolish the Property or any part
thereof, (b) declare the Property or any part of it a nuisance or (c) exercise
the power of eminent domain or a similar power with respect to all or any part
of the Property.  To the best of Seller’s actual knowledge, there are no
presently pending or contemplated special assessments affecting any part of the
Property.
 
(j)            The LLC Owner has no employees.
 
(k)           To the best of Seller’s actual knowledge, Seller is not in
violation of any material law, ordinance, regulations, orders or other
requirements from any governmental authorities concerning the Property; Seller
has received no written notice of violation of any laws, ordinances,
regulations, orders or other requirements from any governmental authorities
concerning the Property.
 
(l)            Except as provided in this Agreement and the Due Diligence
Documents, Seller has not been served with any suits, proceed­ings, or judgments
affecting the Property, nor to the best of Seller’s actual knowledge are any of
the same threatened, which could materially and adversely affect the
Property.  Seller has not been served with any suits relating to the Leases and,
to the best of Seller’s actual knowledge, there is no threatened or pending
litigation with respect to any of the Leases.
 
 
13

--------------------------------------------------------------------------------

 

(m)          Except as provided in this Agreement and the Due Diligence
Documents, Seller has not used the Real Property for the generation, treatment,
transportation, storage, or disposal of any hazardous or toxic substances or
wastes, nor, to the best of Seller’s actual knowledge, have any hazardous or
toxic substances or wastes (including without limitation asbestos containing
materials) been placed, installed, dumped, deposited, or discharged on or about
the Real Property or any improvements thereon in violation of any applicable
laws or regulations, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 43 U.S.C. 9601 et.seq.,
any “Superlien” laws, any “Superfund” laws or similar federal or state laws, or
any successor statutes thereto (the “Environmental Laws”), nor, to the best of
Seller’s actual knowledge, has any remediation or clean-up of the Real Property
occurred or been ordered pursuant to the Environmental Laws which could give
rise to (a) liability on the part of the LLC Owner or Purchaser to reimburse any
governmental authority for the cost of such remediation or clean-up, or (b) a
lien or encumbrance on the Real Property, nor has Seller received any notices
from any governmental authority with respect to any violations of the
Environmental Laws or remediation or clean-up on the Real Property, nor is
Seller aware of any such contemplated notices.
 
(n)           To the best of Seller's actual knowledge, except as will be shown
on the Due Diligence Documents, there are no unrecord­ed leaseholds, easements,
vendor rights, liens, encumbranc­es, restrictions or other agreements which may
affect the title, possession, use or occupancy of the Property.
 
(o)           Between the Effective Date and the Closing Date:
 
(i)            Seller will not commit any default under any of the Leases or any
of the Service Contracts;
 
(ii)           Seller will maintain fire and extended coverage casualty
insurance in force with respect to the Property in an amount equal to the full
replacement cost of the Property, with a deductible amount not exceeding
Twenty-Five Thousand Dollars ($25,000.00).
 
References in this Agreement to matters known "To the best of Seller's actual
knowledge" and words of similar import shall mean and refer to matters actually
known to George Livingston without regard to any imputed knowledge, constructive
knowledge or duty of inquiry. Seller represents that George Livingston is the
agent of Seller most knowledgeable about the Property. The foregoing
representations shall survive for a period of one (1) year from and after the
Closing Date.


7.2.           Purchaser’s Representations and Warranties.  As a material
inducement to Seller to execute this Agreement and consummate the transactions
contemplated herein, Purchaser represents and warrants to Seller that:
 
(a)           Purchaser is a validly existing Delaware limited partnership, is
in good standing in the State of Delaware.  Purchaser has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the purchase contemplated
herein.  This Agreement and all of the documents to be delivered by Purchaser at
the Closing have been and will be authorized and properly executed and
constitute the valid and binding obligations of Purchaser.
 
 
14

--------------------------------------------------------------------------------

 

(b)           To the best of Purchaser’s knowledge, there is no agreement to
which Purchaser is a party or is binding on Purchaser, which is in conflict with
this Agreement.  To the best of Purchaser’s knowledge, there is no action or
proceeding pending or threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Agreement.
 
(c)           Purchaser is not a party to any bankruptcy or similar proceeding,
nor are there any other matters pending which would affect Purchaser’s ability
to purchase the Interests as provided herein.
 
7.3.           Survival.  The representations and warranties set forth herein
shall be true and correct as of the date hereof, and as of Closing. The
representations of Seller regarding the operating and financial statements of
the Property shall survive the Closing for a period of twelve (12) months.
 
ARTICLE 8

 
DAMAGE OR DESTRUCTION/CONDEMNATION
 
8.1.           Damage or Destruction.  In the event of any Material Damage (as
defined herein) to or destruction of the Property or any portion thereof on or
before the Closing Date or any extension thereof, Purchaser shall, at its
option, by notice to Seller and Escrow Agent given within fifteen (15) days
after Purchaser is notified of such damage or destruction (but in any event
before the Closing) (a) elect to terminate this Agreement in which event the
Earnest Money Deposit shall be immediately returned to Purchaser or (b) proceed
to Closing under this Agreement.  If Purchaser elects to consummate the
transaction contemplated by this Agreement, Purchaser shall be entitled to
settle the loss under all policies of insurance applicable to the destruction or
damage and receive all of the proceeds of insurance applicable thereto, and
Seller shall, at Closing and thereafter, execute and deliver to Purchaser all
required proofs of loss, assignments of claims and other similar items.  If the
Property is not Materially Damaged, then neither party shall have the right to
terminate this Agreement, but Seller shall at Seller’s option either (a) at
Seller’s cost, repair the damage before Closing in a reasonable manner or (b)
assign and deliver to Purchaser all insurance proceeds pertaining to such damage
or destruction by executing and delivering to Purchaser at Closing and
thereafter all required proofs of loss, assignments of claims and other similar
items.  If Purchaser elects to take an assignment of all insurance claims as
provided for herein, Purchaser shall receive at Closing a credit against the
Purchase Price in an amount equal to any deductible(s) applicable
thereto.  “Materially Damaged” means damage to the Property reasonably exceeding
$50,000.00 in costs to repair.  Seller agrees to promptly notify Purchaser of
any damage or destruction to any portion of the Property.
 
 
15

--------------------------------------------------------------------------------

 

8.2.           Condemnation.  In the event of any threatened, contemplated,
commenced or consummated proceedings in eminent domain (notice of which shall be
given to Purchaser by Seller immediately) respecting the Property, any portion
thereof, or access thereto, then Purchaser may, at its option, by notice to
Seller and to Escrow Agent given within ten (10) days after Purchaser is
notified of such actual or possible proceedings (but in any event before the
Closing): (a) terminate this Agreement and the Earnest Money Deposit shall be
immediately returned to Purchaser; or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation proceeds and awards applicable to the
Property.
 
ARTICLE 9

 
REMEDIES
 
9.1.           Purchaser’s Remedies.  If Seller should fail to perform in
accordance with the terms of this Agreement, Purchaser shall elect to: (a)
terminate this Agreement in which event the Earnest Money Deposit shall promptly
be refunded to Purchaser; or (b) seek specific performance of Seller’s
obligations to convey the Interests in accordance with the terms of this
Agreement.
 
9.2.           Seller’s Remedies.  If Purchaser should fail to consummate this
transaction due to Purchaser’s default hereunder, then as its sole and exclusive
remedy, Seller may terminate this Agreement and receive the Earnest Money
Deposit as liquidated damages.  The parties acknowledge that Seller’s actual
damages in the event of a default by Purchaser under this Agreement will be
difficult to ascertain, and that such liquidated damages, if accepted by Seller,
represent the parties’ best estimate of such damages.
 
ARTICLE 10
 
MISCELLANEOUS
 
10.1.         Assignment.  Seller may not assign this Agreement without the
prior written consent of Purchaser, and any such prohibited assignment shall be
void.  Purchaser shall not assign this Agreement without the prior written
consent of Seller and any such prohibited assignment shall be void; provided,
however, Purchaser may assign this Agreement to an affiliate of Purchaser
without the consent of the Seller. Purchaser agrees to provide Seller prompt
notice of such affiliate assignment.
 
10.2.         Headings.  The article and section headings of this Agreement are
for convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
 
10.3.         Invalidity.  If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall be deemed not to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision.
 
 
16

--------------------------------------------------------------------------------

 

10.4.         Governing Law.  This Agreement and all other instruments executed
or to be executed by the parties in accordance with the terms hereof shall, in
all respects, be governed, construed, applied and enforced in accordance with
the law of the State of  Florida.  Venue for any litigation arising out of this
Agreement shall lie in the State of Florida circuit courts in and for Orange
County, Florida, and Seller and Purchaser intentionally submit to the
jurisdiction of such courts.  The parties hereto waive any right which either or
both may have to receive a trial by jury with respect to any claims,
controversies or disputes which arise out of this Agreement or the subject
matter hereof.
 
10.5.         Survival.  The provisions of this Agreement that specifically
contemplated performance after the Closing or any termination of this Agreement
shall survive the Closing, or any such termination for the period of time set
forth herein, or if no period of time is specified, indefinitely.
 
10.6.         No Third Party Beneficiary.  This Agreement is not intended to
give or confer any benefits, rights, privileges, claims, actions or remedies to
any person or entity as a third party beneficiary, decree or otherwise.
 
10.7.         Entirety and Amendments.  This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property.  This Agreement may be amended and
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.
 
10.8.         Recording.  In no event shall this Agreement or any memorandum of
this Agreement be recorded.  Any such recordation or attempted recordation shall
constitute a breach of this Agreement by the party performing such recordation
or attempted recordation.
 
10.9.         Other Acts.  Purchaser and Seller each hereby agree to perform
such other acts, and to execute, acknowledge and/or deliver such other
instruments, documents and materials as may be reasonably necessary to effect
consummation of the transaction contemplated herein.
 
10.10.       Performance of Obligations.  No extension of time for performance
of any obligations or acts shall be deemed an extension of time for performance
of any other obligations or acts.  If any date for performance of any of the
terms, conditions or provisions hereof shall fall on a Saturday, Sunday or legal
holiday, then the time of such performance shall be extended to the next
business day thereafter.
 
10.11.       Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one agreement.  To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile or
other electronic transmission, counterparts of the signature pages.
 
10.12.       Further Assurances.  In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by Seller to
Purchaser at Closing, Purchaser and Seller agree to perform, execute and/or
deliver or cause to be delivered, executed and/or delivered, but without any
obligation to incur any additional liability or expense, on or after the Closing
any and all further acts, deeds and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby and/or to further perfect and
deliver to Purchaser the conveyance, transfer and assignment of the Interests
and all rights related thereto.
 
 
17

--------------------------------------------------------------------------------

 

10.13.       Time.  Time is of the essence in the performance of each and every
term, condition and covenant contained in this Agreement.
 
10.14.       Confidentiality.  Neither party hereto shall make any public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, before or after the Closing, without the prior
written specific consent of the other party, which consent shall not be
unreasonably withheld.  Notwithstanding the preceding sentence to the contrary,
Seller and Purchaser may make such disclosure of this Agreement and the matters
referred to herein to its, as applicable, partners, officers, directors,
shareholders, members, agents, representatives, attorneys, accountants,
contractors, lenders, creditors and others in the ordinary course of its
business.  Prior to the Closing, Purchaser shall keep all Due Diligence
Documents provided by Seller and the terms of this Agreement confidential and no
such information shall be disclosed or used by Purchaser for any purpose other
than evaluating the Property, making required regulatory disclosures, and
consummating the transaction contemplated hereunder.  Purchaser shall only
transmit such information as Purchaser believes is necessary for purposes of
evaluating the Property and consummating this transaction and will endeavor to
insure that the other party receiving such information will abide by the
provisions of this Section 10.14.
 
10.15.       U.S. Currency Required.  All sums referred to herein shall be in
currency of the United States of America.
 
10.16.       Attorneys’ Fees.  Should either party employ attorneys to enforce
any of the provisions hereof, the party losing in any final judgment agrees to
pay the prevailing party all reasonable costs, charges and expenses, including
attorneys’ fees, expended or incurred in connection therewith.
 
10.17.       Use of Pronouns.  The use of the neuter singular pronoun to refer
to Seller and Purchaser shall be deemed a proper reference, even though Seller
and Purchaser may be an individual, partnership, trust, limited liability
company, corporation, trust, trustee or group of two or more individuals.  The
necessary grammatical changes required to make the provisions of this Agreement
apply in the plural sense where there is more than one seller or purchaser and
to either partnerships, limited liability companies, corporations, trusts,
trustees or individuals (male or female) shall in all instances be assumed as
though in each case fully expressed.
 
10.18.       Notices.  Any and all notices required or permitted hereunder shall
be sent by certified or registered mail, postage prepaid, return receipt
requested, or by a nationally recognized overnight courier service or by
telecopy to the parties at the following address:
 

 
If to Seller:
 
REALVEST-MONROE COMMERCENTER, L.L.C.
     
c/o NAI Realvest
     
2200 Lucien Way, Suite 350
     
Maitland, Florida 32751
     
Attn: George D. Livingston
     
Telephone:  (407) 875-9989
     
Facsimile: (407) 875-3137


 
18

--------------------------------------------------------------------------------

 



 
With a copy to:
 
Elise K. Winters, P.A.
     
1006 Drew Street
     
Clearwater, Florida 33755
     
Attention: Elise K. Winters, Esq.
     
Telephone: (727) 442-3888
     
Facsimile: (727) 443-6944
     
Email: ewinters@elisekwinters.com
         
If to Purchaser:
 
CORNERSTONE REAL ESTATE FUNDS
     
1920 Main Street, Suite 400,
     
Irvine, California 92614
     
Attn:  Robert C. Peterson
     
Telephone: (949) 263-4323
     
Facsimile:  (949) 250-0592
     
Email: bpeterson@crefunds.com
         
With a copy to:
 
CARSON MESSINGER ELLIOTT
     
LAUGHLIN & RAGAN, P.L.L.C.
     
Attn:  James A. Burns, Esq.
     
3300 North Central Ave., 19th Floor
     
Phoenix, AZ 85012
     
Telephone: (602) 264-2261
     
Facsimile: (602) 277-4507
     
Email: jburns@carsonlaw-az.com
         
With a copy to:
 
CORNERSTONE REAL ESTATE FUNDS
     
5172 Militia Hill Road, Plymouth Meeting, PA
     
Attn:  John F. Hanlon
     
Telephone: (215) 247-1143
     
Facsimile:  (215) 247-3825
     
Email: jhanlon@crefunds.com


 
19

--------------------------------------------------------------------------------

 



 
If to Escrow Agent
 
LAND AMERICA TITLE COMPANY
 
or Title company:
 
Attn.:  Lance Capel
     
1920 Main Street, Suite 1200
     
Irvine, CA 92614
     
Phone:  (949) 930-9323
     
Facsimile: (949) 930-9393
     
E-mail: lcapel@landam.com
         
With a copy to:
 
LAND AMERICA TITLE COMPANY
     
Attn.:  Kathleen Huntsman
     
1920 Main Street, Suite 1200
     
Irvine, CA 92614
     
Phone:  (949) 930-9320
     
Facsimile: (949) 930-9393
     
E-mail: khuntsman@landam.com



Any such notices shall be deemed to have been sufficiently given or served upon
any party hereto when either (a) deposited with a nationally recognized
overnight courier for next day delivery, (b) sent by telefax during business
hours of any business day, in which case notice shall be deemed given upon
transmission of such notice, or (c) three (3) days after same is sent by
certified or registered mail.  The above addresses may be changed by written
notice to the other party; provided, however, that no notice of a change of
address shall be effective until actual receipt of such notice.  Copies of
notices are for informational purposes only and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.
 
10.19.       Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
any exhibits or amendments thereto.
 
10.20.       Calculation of Time Periods.  All time periods expressed as days
will be computed in calendar days.  Unless otherwise specified, in computing any
period of time described herein, the day of the act or event for which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday, in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or legal holiday.  The last day
of any period of time described herein shall be deemed to end at 5:00 p.m.
Eastern Standard/Daylight Savings Time.
 
10.21        Records.  Upon Buyer's request, for a period of one (1) year after
Closing, Seller shall make the operating statements and any and all books,
records, correspondence, financial data, Leases, delinquency reports and all
other documents and matters maintained by Seller or its agents and relating to
receipts and expenditures pertaining to the Property for the three (3) most
recent full calendar years and the current calendar year (collectively, the
"Records") available to Buyer for inspection, copying and audit by Buyer's
designated accountants, and at Buyer's expense.  Seller shall provide Buyer, but
without expense to Seller, with copies of, or access to, such factual
information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities and Exchange Commission in connection
with the purchase of the Property.
 
 
20

--------------------------------------------------------------------------------

 

10.22        Audit Letter.  Seller agrees to execute and deliver to Buyers
auditors an audit letter in the form attached hereto as Exhibit "E".
 


[The remainder of this page is intentionally left blank]


[Signatures to follow on next page]

 
21

--------------------------------------------------------------------------------

 

[Signature page for Agreement of Purchase and Sale between Monroe CommerCenter,
L.L.C., a Florida limited liability company, as Seller, and Cornerstone
Operating Partnership, L.P., as Purchaser]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.






 
SELLER:
       
Realvest–Monroe CommerCenter, L.L.C., a Florida limited liability company
 
By: Realvest Development, LLC, a Florida limited liability company, as its
Manager
 
By:  Realvest Holdings, LLC, a Florida limited liability company, as its manager
             
By:
  /s/ Authorized Signatory  
Print Name:
   
Its:
         
Date:
                     
PURCHASER:
       
Cornerstone Operating Partnership, L.P., a Delaware limited partnership
 
By: Cornerstone Core Properties REIT, Inc., a Maryland corporation, its general
partner
             
By:
  /s/ Authorized Signatory  
Print Name:
   
Its:
         
Date:
 

 
 
22

--------------------------------------------------------------------------------

 


CONSENT OF ESCROW AGENT
 


Land America Title Company has joined in the execution of this Agreement in
order to acknowledge its agreement to hold and disburse the Earnest Money
Deposit in accordance with the terms and provisions of this Agreement, subject
to collection.


Dated as of the ____ day of __________________, 2007.





 
LAND AMERICA TITLE COMPANY
             
By:
  /s/ Kathleen Huntsman    
Kathleen Huntsman, Escrow Agent
       
Escrow No.:
 


 
23

--------------------------------------------------------------------------------

 

EXHIBIT “A”




Legal Description of Real Property




Lot 46 (LESS the EAST 180 feet and LESS the South 15 feet thereof), FLORIDA LAND
AND COLONIZATION COMPANY LIMITED, W. BEARDALL’S MAP OF ST. JOSEPH’S, according
to the Plat thereof as recorded in Plat Book 1, Page 114, Public Records of
Seminole County, Florida.


Containing 7.089 acres more or less.


Lot 47 (Less the West 174 feet and Less the North 133.6 feet of the East 86 feet
of the West 260 feet thereof), FLORIDA LAND AND COLONIZATION COMPANY LIMITED, W.
BEARDALL’S MAP OF ST. JOSEPH’S, according to the Plat thereof as recorded in
Plat Book 1, Page 114, Public Records of Seminole County, Florida.


Containing 6.927 acres more or less.

 
24

--------------------------------------------------------------------------------

 

EXHIBIT “B”




Rent Roll

 
25

--------------------------------------------------------------------------------

 

EXHIBIT “C”




Tangible Personal Property




There is no Tangible Personal Property.

 
26

--------------------------------------------------------------------------------

 

EXHIBIT “D”




FORM OF ESTOPPEL
 


ESTOPPEL CERTIFICATE
 
To:
Cornerstone Operating Partnership, L.P., a Delaware limited partnership,
its successor and assigns

 
(Lease to be Attached)
 
ESTOPPEL CERTIFICATE
 
The undersigned, ______________________________________ ("Tenant"), hereby
certifies that:
 
1.           Tenant is party to that certain lease agreement ("Lease"), dated as
of the ____________ day of ________________, 20___, by and between the
undersigned, as tenant ("Tenant"), and Realvest-Monroe CommerCenter, L.L.C. as
landlord ("Landlord"), covering certain space ("Premises") in the building
located at _____________________ ("Building").  The net rentable square footage
of the Premises is ________________________.
 
2.           The Lease is valid and in full force and effect on the date
hereof.  The term of the Lease commenced on ____________, 20___, and the
termination date of the present term of the Lease, excluding renewals, is
__________________, 20___.
 
3.           There are no other agreements between Landlord and Tenant with
respect to the Premises.
 
4.           There are no uncured defaults on the part of Tenant or on the part
of Landlord under the Lease, and, to Tenant's actual knowledge, no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, will constitute a default under the Lease.
 
5.           Fixed or base rent payable by Tenant presently is $______________
per month and no such rent has been paid more than 30 days in advance of its due
date.  Tenant's security deposit is $_______________.
 
6.           Additional rent (including Tenant's share of tax increases and cost
of living increases) payable by Tenant presently is $______________ per month
and no such rent has been paid more than 30 days in advance of its due date.
 
7.           Tenant claims no present charge, lien or claim of offset under the
Lease or otherwise, against rents or other charges due or to become due
thereunder.
 
27

--------------------------------------------------------------------------------


 
8.           Tenant has accepted possession of the Premises and any improvements
required by the terms of the Lease to be made by the lessor thereunder have been
completed to the satisfaction of Tenant.
 
9.           The address for notices to be sent to Tenant is as set forth in the
Lease.
 
10.         This Estoppel Certificate may be relied upon by any prospective
purchaser or encumbrance of the Building.
 
11.         Except as set forth in the Lease, Tenant has no right of first
refusal, option or other right to purchase the Premises or the Building, nor
does Tenant have any right to unilaterally cancel the Lease.  Except as set
forth in the Lease, Tenant has no renewal options or expansion options.
 
12.         In connection with its use and occupancy of the Leased Premises,
Tenant is not engaged in the production, treatment, release or storage of
hazardous or toxic substances, which pose a substantial risk of imminent damage
to public health or safety or to the environment except as may be permitted in
the Lease.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Estoppel
Certificate on the ___________ day of ______________, 20___.
 



     
(Tenant)
 
By:
   
Title:
 


 
28

--------------------------------------------------------------------------------

 

EXHIBIT “E”




Audit Letter


 
[MONTH DAY], 2007


Terry G. Roussel, CEO
Sharon C. Kaiser, CFO
Cornerstone Core Properties REIT, Inc.
1920 Main Street, Suite 400
Irvine, CA  92614




We are providing this letter in connection with the audit, being undertaken by
Deloitte & Touche, LLP (“Deloitte”) at the request of Cornerstone Operating
Partnership, L.P. (“Cornerstone”), of the statement of revenues and certain
expenses (Historical Summary) for the commercial property referred to as the
Monroe CommerCenter (the “Property”), for the year ended December 31, 2006, for
the purpose of Deloitte expressing an opinion as to whether the statement and
other information made available to you presents fairly, in all material
respects, the revenue and certain expenses (Historical Summary) in conformity
with the modified cash  basis of accounting.  We are also providing this letter
in connection with your review of the revenue and certain expenses (Historical
Summary) for the property for the period from January 1, 2007 through November
30, 2007 for the Property for the purpose of determining whether any material
modifications should be made to the interim financial statement for it to be in
conformity with the modified cash basis of accounting. Cornerstone, as the
contract purchaser of all of the membership interests (the “Interests”) in
Monroe CommerCenter, L.L.C., a Florida limited liability company (the “Company”)
from the undersigned pursuant to an Agreement to Sell and Purchase, has
requested that the undersigned provide this letter to you.  Cornerstone acquired
the Interests from the undersigned on January __, 2008 (the “Closing”).  We
confirm that we are responsible for the following:
 
 
a.
The fair presentation of the statement of revenues and certain expenses
(Historical Summary) referred to above in conformity with accounting principles
generally accepted in the United States of America

 
b.
The design and implementation of programs and controls to prevent and detect
fraud.

 
c.
Establishing and maintaining effective internal control over financial
reporting.

 
Certain representations in this letter are described as being limited to matters
that are material.  Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
 
29

--------------------------------------------------------------------------------


 
We confirm, to the best of our knowledge and belief, the following
representations made to you during your audits.
 
 
1.
The Historical Summary referred to above is fairly presented in conformity with
accounting principles generally accepted in the United States of America.

 
 
2.
We have made available to you all financial records and related data to which we
have or can reasonably obtain access to.

 
 
3.
There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices.

 
 
4.
We have no knowledge of any fraud or suspected fraud affecting the Company or
the Property involving (a) management, (b) employees who have significant roles
in the Company’s internal control over financial reporting, or (c) others if the
fraud could have a material effect on the Historical Summary.

 
 
5.
We have no knowledge of any allegations of fraud or suspected fraud affecting
the Company received in communications from employees, former employees,
analysts, regulators, short sellers, or others.

 
 
6.
There are no unasserted claims or assessments that legal counsel has advised us
are probable of assertion.

 
 
7.
We have disclosed to you any change in the Company’s internal control over
financial reporting that occurred during the Company’s most recent fiscal
year  that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 
 
8.
There are no transactions that have not been properly recorded in the accounting
records underlying the Historical Summary.

 
 
9.
Related party transactions have been appropriately identified, properly
recorded, and disclosed in the financial statements.

 
 
10.
There are no:

 
 
a.
Violations or possible violations of laws or regulations whose effects should be
considered for disclosure in the Historical Summary or as a basis for recording
a loss contingency.

 
 
b.
Other liabilities or gain or loss contingencies that are required to be accrued
or disclosed.

 
 
11.
The Company has complied with all aspects of contractual agreements that may
have an effect on the Historical Summary in the event of noncompliance.

 
30

--------------------------------------------------------------------------------


 
 
12.
No events have occurred subsequent to December 31, 2006 that require
consideration as adjustments to or disclosures in the financial statements,
other than as disclosed.

 
 
13.
We believe that all expenditures that have been deferred to future periods are
recoverable.

 
 
14.
Based on available information, management has assessed its environmental
liabilities and has determined no reserve is required.

 
 
15.
We do not have (a) asserted and unsettled income tax contingencies, or (b)
unasserted income tax contingencies caused by uncertain tax positions taken in
our income tax returns filed with the Internal Revenue Services and state tax
authorities that are probable of assertion by such tax authorizes. Furthermore,
we have not received either written or oral tax opinions that are contrary to
our assessment.



 

 
Realvest-Monroe CommerCenter, L.L.C., a Florida limited liability company
 
By:  Realvest Development, LLC, a Florida limited liability company, as its
Manager
 
By:  Realvest Holdings, LLC, a Florida limited liability company, as its manager



 

 
By:
   
Printed Name:
   
Its:
   
Date:
 

 
 
31 

--------------------------------------------------------------------------------